ORDER
The Supreme Court having ordered on November 4, 2005, that THOMAS J. COLEMAN, III, of MOORESTOWN, who was admitted to the bar of this State in 1990, be suspended from the practice of law for a period of one year, effective December 1, 2005, as a matter of reciprocal discipline based on respondent’s suspension from the practice of law in Pennsylvania for practicing law while on inactive status in that State;
And the Court having granted respondent’s motions for reconsideration, a stay of the Order of suspension, and oral argument, and having ordered THOMAS J. COLEMAN, III, to show cause why he should not be disbarred or otherwise disciplined;
And the Court having heard the arguments of counsel and having reconsidered the disposition of this matter of reciprocal discipline;
*337And the Court having determined that the misconduct established warrants substantially different discipline from that imposed in Pennsylvania and that a term of suspension is not required as discipline for respondent’s unethical conduct;
And good cause appearing;
It is ORDERED that the Order of the Court filed on November 4, 2005, that suspends respondent from the practice of law for a period of one year is hereby vacated; and it is further
ORDERED that THOMAS J. COLEMAN, III, is hereby reprimanded; and it is further
ORDERED that the entire record this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.